UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-1378


In re: ROBERT SIGLER,

                     Movant.



                  On Petition for Writ of Mandamus. (5:19-ct-03335-D)


Submitted: June 18, 2020                                          Decided: June 23, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert T. Sigler, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Sigler petitions for a writ of mandamus seeking an order directing the district

court to liberally construe his 42 U.S.C. § 1983 (2018) complaint and to order the

defendants to pay Sigler $700,000 in punitive damages. We conclude that Sigler is not

entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances.    Cheney v. U.S. Dist. Court, 542 U.S. 367, 380 (2004); In re

Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is

available only when the petitioner has a clear right to the relief sought. Murphy-Brown,

907 F.3d at 795. As relevant here, mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       The relief sought by Sigler is not available by way of mandamus. Accordingly, we

deny the petition for a writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2